DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/728,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is merely a method of the system in 17/728,434.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	The following is a table showing correspondence between the claims of present application with application 17/728,434.
Claims of present application 
1
2
3
4
5
6
7
8
9
Claims of 17/728,434
1
2
3
4
5
6
7
8
9


10
11
12
13
14
15
16
17
18
19
20
10
11
12
13
14
15
16
17
18
19
20


5.	The following table shows correspondence between the limitations of claim 1 of present application with limitations of claim 1 of 17/728,434.
Claim 1 of present application 
Claim 1 of 17/728,434
1. A method for presenting multi-resolution views of a point data set, comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
1. A system for presenting multi-resolution views of a point data set, comprising:
a storage system;
data, on the storage system, representing a point cloud comprising a number of associated points;
a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
octree mesh resolution data sectors on the storage system;
a controller operatively coupled to the storage cluster and configured to organize the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;

a retrieval system connected to the storage system to retrieve the resolution gradient and the octree mesh resolution data sectors; 
receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
and a user interface through which a user may, for a frustum, select a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum, which may be utilized to command the controller 
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector, 
to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy, the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector, 

wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector; 
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector, 
and tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.
and permit tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.




6.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/728,466 (reference application) in view of Chang et al. (“LDI Tree: A Hierarchical Representation for Image-Based Rendering”). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is merely a method of the system in 17/728,466.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	The following is a table showing correspondence between the claims of present application with application 17/728,466.
Claims of present application 
1
2
3
4
5
6
7
8
9
10
Claims of 17/728,466
1 in view of Chang
2
3
4
5
6
7
8
9
10


11
12
13
14
15
16
17
18
19
11
12
13
14
15
16
17
18
19


8.	The following table shows correspondence between the limitations of claim 1 of present application with limitations of claim 1 of 17/728,466.
Claim 1 of present application
Claim 1 of 17/728,466
1. A method for presenting multi-resolution views of a point data set, comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
1. A system for presenting views of a point data set, comprising:
a storage system;
data, on the storage system, representing a point cloud comprising a number of associated points;
a resolution gradient on the storage system;

octree mesh resolution data sectors on the storage system;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
a controller operatively coupled to a storage cluster and configured to automatically and deterministically organize the point data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;



receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
a retrieval system connected to the storage system to retrieve the resolution gradient and the octree mesh resolution data sectors; 

and a user interface through which a user may select a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum, 
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, 
which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy, 
the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector, 
Chang under 3.2 Rendering the Output Images
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector; and
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector, 
tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.
and permit tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.



9.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/728,499 (reference application) in view of Chang et al. (“LDI Tree: A Hierarchical Representation for Image-Based Rendering”). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is merely a method of the system in 17/728,499.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	The following is a table showing correspondence between the claims of present application with application 17/728,499.
Claims of present application 
1
2
3
4
5
6
7
8
9
Claims of 17/728,499
1 in view of Chang
2
3
4
5
6
7
8
9



10
11
12
13
14
15
16
17
18
19
10
11
12
13
14
15
16
17
18
19


11.	The following table shows correspondence between the limitations of claim 1 of present application with limitations of claim 1 of 17/728,499.
Claim 1 of present application 
Claim 1 of 17/728,499
1. A method for presenting multi-resolution views of a point data set, comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
1. A method for presenting views of a point data set, comprising:

storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
automatically and deterministically organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;
receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;
receiving a command from a user of a user interface to present an image based at least in part upon a selected viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy,
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, 
the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector, 
Chang under 3.2 Rendering the Output Images
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector; and
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector; and
tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.
tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.



12.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,373,364 B2 (patent 364). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present application is broader than claim 1 of patent 364.
13.	The following is a table showing correspondence between the claims of present application with patent 364.
Claims of present application 
1
2
3
4
5
6
7
8
9
Claims of patent 364
1
2
3
4
5
6
7
8
9


10
11
12
13
14
15
16
17
18
10
11
12
13
14
15
16
17
18


14.	The following table shows correspondence between the limitations of claim 1 of present application with limitations of claim 1 of patent 364.
Claim 1 of present application.
Claim 1 of patent 364.
1. A method for presenting multi-resolution views of a point data set, comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
1. A method for presenting multi-resolution views of a point data set, comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system:
octree mesh resolution data sectors on the storage system;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
octree mesh resolution data sectors on the storage system;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, 

wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;
receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;
receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector, 
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector, 
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector; and
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector; and
tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.
tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.


15.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,373,365 B2 (patent 365) in view of Chang. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present application is broader than claim 1 of patent 365.
16.	The following is a table showing correspondence between the claims of present application with patent 365.
Claims of present application 
1
2
3
4
5
6
7
8
9
Claims of patent 365
1 in view of Chang
2
3
4
5
6
7
8
9


10
11
12
13
14
15
16
17
18
19
10
11
12
13
14
15
16
17
18
1 in view of Chang


17. 	The following table shows correspondence between the limitations of claim 1 of present application with limitations of claim 1 of patent 365.
Claim 1 of present application
Claim 1 of patent 365
1. A method for presenting multi-resolution views of a point data set, comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
1. A method for presenting views of a point data set, 
comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
automatically and deterministically organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, 







wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;
receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;
receiving a command from a user of a user interface to present an image based at least in part upon a selected viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, 

the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector, 
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, 

Chang under 3.2 Rendering the Output Images
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector;
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector;
and tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.
and tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.



18.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,380,052 B2 (patent 052). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present application is broader than claim 1 of patent 052 and is merely a method claim presentation of the system claim 1 of patent 052.
19.	The following is a table showing correspondence between the claims of present application with patent 052.
Claims of present application 
1
2
3
4
5
6
7
8
9
Claims of patent 052
1
2
3
4
5
6
7
8
9



10
11
12
13
14
15
16
17
18
19
10
11
12
13
14
15
16
17
18
1


20. 	The following table shows correspondence between the limitations of claim 1 of present application with limitations of claim 1 of patent 052.
Claim 1 of present application 
Claim 1 of patent 052
1. A method for presenting multi-resolution views of a point data set, comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
1. A system for presenting multi-resolution views of a point data set, comprising:
a storage system;
data, on the storage system, representing a point cloud comprising a number of associated points;
a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
a controller operatively coupled to the storage cluster and configured to organize the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, 

wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;
retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;
receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
a retrieval system connected to the storage system to retrieve the resolution gradient and the octree mesh resolution data sectors;
a user interface through which a user may, for a frustum, select a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum, which may be utilized to command the controller to 
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector, 
assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy, the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector,
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector; and
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector,
tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.
and permit tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.



21.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11,380,053 B2 (patent 053) in view of Chang. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present application is broader than claim 1 of patent 053 and is merely a method claim presentation of the system claim 1 of patent 053.
22.	The following is a table showing correspondence between the claims of present application with patent 053.
Claims of present application
1 
2
3
4
5
6
7
8
9
Claims of patent 053
1 and Chang
2
3
4
5
6
7
8
9


10
11
12
13
14
15
16
17
18
19
10
11
12
13
14
15
16
17
18
1 and Chang



23. 	The following table shows correspondence between the limitations of claim 1 of present application with limitations of claim 1 of patent 053.
Claim 1 of present application
Claim 1 of patent 053
1. A method for presenting multi-resolution views of a point data set, comprising:
storing data on a storage system that is representative of a point cloud comprising a number of associated points;
storing a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
1. A system for presenting views of a point data set, comprising:
a storage system;
data, on the storage system, representing a point cloud comprising a number of associated points;
a resolution gradient on the storage system;
octree mesh resolution data sectors on the storage system;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution;
a controller operatively coupled to a storage cluster and configured to automatically and deterministically organize the point data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, 
receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;

retrieving the resolution gradient and the octree mesh resolution data sectors from the storage system;
a user interface through which a user may select a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum, 


a retrieval system connected to the storage system to retrieve the resolution gradient and the octree mesh resolution data sectors;
assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, 

which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy,

wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;
the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector,
Chang under 3.2 Rendering the Output Images
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector; and
wherein the image is based on the resolution gradient retrieved from the storage system and the resolution gradient is selected to form a first gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector, and
tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.
permit tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds.



Allowable Subject Matter
24.	Claims 1-19 are allowed over cited references.
25.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation tuning, by an operator, the resolution gradient between at least two of (i) to have linear change in resolution from back to front, (ii) to be nonlinear and (iii) to be stepwise at certain distance thresholds which is not disclosed by cited references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK S CHEN/Primary Examiner, Art Unit 2611